DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received February 05, 2021.  Claims 7 and 14 have been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-6, 8-13 and 15-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Applicant’s comments
Applicant argues that the specification has support for the checksum storing a sales commit time window.  Applicant points to para 0018 of the specification “The commit criteria may be more than just a time window during which the transaction is not written to the blockchain ledger” and para 0019 “ The commit criteria 226 can then be processed to create a commit schedule 228 or time window. The commit data may be stored in a reason checksum 232 to enable a record for the pre-finalized =transaction commit processing entity may then attempt to retrieve transaction related attribute information 222 and 224 to customize a commit time and/or commit criteria for this transaction. The commit criteria 226 can then be processed to create a commit schedule 228 or time window. The commit data may be stored in a reason checksum 232 to enable a record for the pre-finalized transaction prior to any commitment of the transaction in the blockchain.“   Accordingly in light of the specification the commit criteria can create the commit time/schedule and teaches customize a commit time and/or commit criteria.  This suggest that the commit criteria and commit time are not the same.   However, commit time is analogous and interchangeable with commit data.  
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the claimed limitations under step 2A prong 1 are not directed toward any of the abstract categories of the 2019 101 USPTO guidance.  Specifically, applicant argues that storing a sales commit window is a feature not conventional in blockchain technology.  The application argues that the claimed checksum process is a process that cannot be performed using mental processes.  With respect to the argument directed toward storing a sales commit window is unconventional, this argument is not applicable under step 2A prong 1, but rather step 2B.   As to the argument that storing commit windows is unconventional the examiner 
In the remarks applicant argues that the previous Office Action disregards the importance of the claimed checksum which is a feature not conventional in blockchain technology.  The examiner respectfully disagrees.    By definition, checksum: a digit representing the sum of the correct digits in a piece of stored or transmitted digital data, against which later comparisons can be made to detect errors in the data.   The claim limitation recites “adding, by the computing system, a reason checksumthe reason checksum storing the sale commit time window”, which does not denote the checksum added and storing data.  There is no technical process for the adding checksum function or storing function.  The specification does not provide any technical details for the adding checksum function other than high level generality with an expected result.  The previous Office action analyzed all the technical process related to the functions applied to the reason checksum claimed.  
The specification discloses that when presenting the commit time presenting a reason checksum to the ledger to denote the details of the transaction (see para 0016) but fails to provide any technical process, but instead merely discloses presenting the checksum 
blockchain and how they are stored: Nelson Mandela, Wikileaks, photos,
and Python software” by Shirrif’s; “2015 SMART PROTOCOLS” by Meccano”;  Blockchain Introduction to Digital Ledger Technology” by thoughtframeworks
The rejection is maintained.
With respect to the step 2A prong 2, in the remarks applicant argues that the previous Office Action edits to the claim language in the analysis with respect to the adding checksum function and storing function, by leaving out the storing of data in the checksum.  The examiner notes the applicant’s argument and will address the activity of storing data in the checksum in the rejection below. 
In the remarks applicant argues that the claimed references as evidence in step 2B fail to provide evidence of storing commit window in checksum.  The examiner will update the evidence to show checksum storing data content.  As discussed above, 
In the remarks applicant argues that the previous rejection under step 2A prong 2 fails to consider the creating of a sales commit time and adding checksum to block chain as a combination.  The examiner respectfully disagrees.  The previous Office Action on page 6 explicitly considered the combination of these features and found it to be a common feature in blockchain technology and found that the creating and adding functions were high level without any details with respect to the implementation of the processes.  The rejection is maintained. 
In the remarks applicant argues that under step 2A prong 2, the claimed limitations improves upon a computer system.  Applicant argues that using checksum and commit times generated based on attributes allows an improved performance of blockchain by enabling blockchain to identify at what point in time a transaction is to be committed.  Applicant argues that this is improving security to the payor.   The examiner respectfully disagrees.  The specification discloses adding checksum to the ledger in order to provide details of the transaction…the purpose is to established for future references (see para 0016).  Providing details of a transaction for future references by adding checksum to the ledger does not improve the performance of blockchain is the adding checksum is not for the blockchain process but rather for references if the transaction fails.   The specification discloses adding the checksum to enable a record for pre-finalized transaction prior to any commitment of the transaction in the blockchain.  Enabling a record does not improve the blockchain process (para 0019).  The specification denotes that as part of the commit decision adding a checksum to the 
Furthermore as provided by the evidence under the 2B rejection analysis, use of checksum in a blockchain transaction is common.  Additional evidence includes US Pub No. 2016/0371509 A1 by Unitt –[0012] According to a further embodiment of the invention, voice communications may be authenticated via a known metric unique to a particular recording, such as a checksum or hash (for example MD5 plus timestamp-i.e. the exact time when a recording was created). In this manner, recordings may be verified in a manner that may be difficult to forge or alter without such tampering being evident, facilitating additional security for potentially sensitive information; US Patent No. 10,504,179 B1 by McGuire et al – TABLE-US-00006 Field Purpose Updated when . . . Type Size Example Version Block version number When software Integer 4 upgraded Stock Code 256-bit hash of the previous Stock Symbol; Char 32 GOOG.; NASDAQ:  US Pub No. 2014/0053227 A1 by Ruppin et al. - [0076] In one embodiment, in order to facilitate synchronizing portions of an updated file, files may be stored by the server and/or client at the block level (i.e. the fixed-length non-overlapping chunks of data) along with corresponding checksums for the blocks. As a result, de-duplication can be performed using a hash table to locate any similar blocks and chain it onto the file. In this embodiment, each block of data is processed as a separate file and metadata is maintained that describes how each of these blocks makes up the original file; US Pub No. 2015/0193350 A1 by Zhu et al -  
In the remarks applicant argues that based on the arguments above, claims 1-6, 8-13 and 15-20 are patent eligible.  The examiner disagrees see response above. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-6:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to identifying a transaction, identifying attributes, creating a sale commit time window, adding a checksum, checksum storing time window, committing the transaction.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction.
When considered as a whole the claimed subject matter is directed toward validating and committing a transaction.  Such concepts can be found in the abstract category of commercial interactions and sales.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite using a computing system steps which include (1) identifying…a transaction…(2) identifying one or more attributes …(3) creating a sale commit time window assigned…(4) adding a checksum to a blockchain (5) checksum storing data, (6) committing the…transaction…  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  The claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   Limitations 1 and 2 are directed toward data 
In addition, when the claims are taken as a whole, as an ordered combination
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction in a particular field of endeavor.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim beyond the abstract idea includes a computing system –is purely functional and generic. Nearly every computing system is capable of performing 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer identify data, creating a sale commitment window and commit a transaction  ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “identifying, initializing and committing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data analysis -initializing a transaction parameter and See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction).  The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
With respect to the limitation “creating a sale commit time window”, and “adding a checksum to a blockchain” and storing data in the checksum evidence is provided to show that such period of time with regards to blockchain transactions is well-understood, routine and conventional.   
See US Pub No. 2017/0286951 A1 by Ignatchenko et al; US Pub. No. 2017/0344987 A1 by Davis; US Pub No. 2017/0017955 A1 by Stern et al; US Pub No. 2017/0147808 A1 by Kravitz; US Patent No. 9,736,147 by Mead; US Pub No. 2016/0330034 A1 by Back et al; US Pub No. 2017/0034197 A1 by Daniel et al.  
The specification makes clear that the checksum is a tool to store data in order to denote details of the transaction.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  Claims directed to a technological field drafted at a high level of generality have been found by the courts to be insufficient (see Content Extraction).  The specification discloses that when presenting the commit time presenting a reason checksum to the ledger to denote the details of the transaction (see para 0016) but fails to provide any technical process, but 
Checksum was invented in 1961 by William Peterson.  In Blockchain technology it is well known to apply crypto hash functions that includes checksum.  As evidence the examiner provides “Hidden surprises in the Bitcoin blockchain and how they are stored: Nelson Mandela, Wikileaks, photos, and Python software” by Shirrif’s; “2015 SMART 
Additional evidence includes US Pub No. 2016/0371509 A1 by Unitt –[0012] According to a further embodiment of the invention, voice communications may be authenticated via a known metric unique to a particular recording, such as a checksum or hash (for example MD5 plus timestamp-i.e. the exact time when a recording was created). In this manner, recordings may be verified in a manner that may be difficult to forge or alter without such tampering being evident, facilitating additional security for potentially sensitive information; US Patent No. 10,504,179 B1 by McGuire et al – TABLE-US-00006 Field Purpose Updated when . . . Type Size Example Version Block version number When software Integer 4 upgraded Stock Code 256-bit hash of the previous Stock Symbol; Char 32 GOOG.; NASDAQ: block header Exchange; Amount 0.00023 (% share) Op_Return 256-bit hash based on all of A transaction is Double 32 0x444f4350524f4f46 the transactions in the block accepted Int (aka checksum) Time Current timestamp as Every few seconds Int 4 1444655572 seconds since 1970-01- 01T00:00 UTC Bits Current target in compact The difficulty is 4 format adjusted Nonce 32-bit number (starts at 0) A hash is tried 4 (increments);  US Pub No. 2014/0053227 A1 by Ruppin et al. - [0076] In one embodiment, in order to facilitate synchronizing portions of an updated file, files may be stored by the server and/or client at the block level (i.e. the fixed-length non-overlapping chunks of data) along with corresponding checksums for the blocks. As a result, de-duplication can be performed using a hash table to locate any similar blocks and chain it onto the file. In this embodiment, each block of data is processed as a separate file and metadata is maintained that describes  [0034] Each 5-tuple <checksum, keylen, key, vallen, value> describes one record stored in the data block. Records are arranged closely in the data block. At an end of the block, a fixed-length information block (Trailer information block) is used to describe meta-information of the block, for example, block data check, block write time, and the number of records in the block; US Pub No. 2008/0104355 A1 by Moore et al-[0028] ….. In one embodiment of the invention, the checksum module (203) includes functionality to calculate a checksum for data (i.e. data stored in a data block) and metadata (i.e., data stored in an indirect block) within the storage pool. The checksum may be used, for example, to ensure data has not been corrupted.
Furthermore, merely limit an otherwise abstract idea to a particular technological environment or field of use is not sufficient to transform a claim into patent eligibility. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward transaction attributes group related to transaction data.  Dependent claim 3 is directed toward determining safety function to initialize commit time- a well-known technical process in blockchain transactions to perform the transaction.  Dependent claim 4 is directed toward identifying buyer/seller associated with fraudulent transaction, cancelling transaction- a common business practice.  Dependent claim 5 is identifying time attribute within expiration and cancelling the transaction in response to time attribute- a common business practice in blockchain transactions.  Dependent claim 6 is 
In reference to Claims 8-13:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 8 and the dependent claims. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 8 recites a process to identify a transaction, identify attributes, create a sale commit time window, add a checksum to blockchain, checksum storing data and commit a transaction.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction.  When considered as a whole the claimed subject matter is directed toward validating and committing a transaction.  Such concepts can be found in the abstract category of commercial interactions and sales.   These concepts are enumerated in Section I of the 2019 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite using a computing system steps which include (1) identifying…a transaction…(2) identifying one or more attributes …(3) creating a sale commit time window assigned…(4) adding a checksum to a blockchain (5) checksum storing data, (6) committing the…transaction…  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  The claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   Limitations 1 and 2 are directed toward data comparison.  Limitation 3 -5 are directed toward creating a sale commit time for a transaction and adding checksum where the checksum stores transaction data-is directed toward a process to store transaction related data using generically applied known hash technology- a common function in used in blockchain technology.  The checksum claimed generically is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, while limitation.  The additional limitation is no more than storing data to apply the exception using checksum. Limitation 6 is directed toward a common business practice 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed limitations as a whole are directed toward performing a transaction.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claims simply recite as a whole a process to perform a transaction.  Although as discussed above, the limitations are required to be performed by a computing system, technology is not the focus of the invention.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim beyond the abstract idea includes an apparatus comprising a processor–is purely functional and generic. Nearly every apparatus processor is capable of performing the basic identifying, creating a sale time windows and committing transaction functions required by the apparatus claims . . . As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the apparatus functions to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer elements to identify data, creating a sale commitment window and commit a transaction  ----are some of the See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “identifying, initializing and committing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data analysis -initializing a transaction parameter and committing a transaction is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 
With respect to the limitation “creating a sale commit time window” and “add a reason checksum to a blockchain”, evidence is provided to show that such period of time with regards to blockchain transactions is well-understood, routine and conventional.  See US Pub No. 2017/0286951 A1 by Ignatchenko et al; US Pub. No. 2017/0344987 A1 by Davis; US Pub No. 2017/0017955 A1 by Stern et al; US Pub No. 2017/0147808 A1 by Kravitz; US Patent No. 9,736,147 by Mead; US Pub No. 2016/0330034 A1 by Back et al; US Pub No. 2017/0034197 A1 by Daniel et al.  
With respect to the limitation “creating a sale commit time window”, and “adding a checksum to a blockchain” and storing data in the checksum evidence is provided to show that such period of time with regards to blockchain transactions is well-understood, routine and conventional.   The specification makes clear that the checksum is a tool to store data in order to denote details of the transaction.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  Claims directed to a technological field drafted at a high level of generality have been found by the courts to be insufficient (see Content Extraction).  The specification discloses that when presenting the commit time presenting a reason checksum to the ledger to denote the details of the transaction (see para 0016) but fails to provide any technical process, but instead merely discloses presenting the checksum for an intended use. Providing details of a transaction for future references by adding checksum to the ledger does not improve the performance of blockchain is the adding checksum is not for the blockchain process but rather for references if the transaction fails.   In para 0019 the prior art teaches that the commit data may be stored in a reason 
  Checksum was invented in 1961 by William Peterson.  In Blockchain technology it is well known to apply crypto hash functions that includes checksum.  As evidence the examiner provides “Hidden surprises in the Bitcoin blockchain and how they are stored: Nelson Mandela, Wikileaks, photos, and Python software” by Shirrif’s; “2015 SMART PROTOCOLS” by Meccano”;  Blockchain Introduction to Digital Ledger Technology” by thoughtframeworks
Additional evidence includes US Pub No. 2016/0371509 A1 by Unitt –[0012] According to a further embodiment of the invention, voice communications may be authenticated via a known metric unique to a particular recording, such as a checksum or hash (for  US Pub No. 2014/0053227 A1 by Ruppin et al. - [0076] In one embodiment, in order to facilitate synchronizing portions of an updated file, files may be stored by the server and/or client at the block level (i.e. the fixed-length non-overlapping chunks of data) along with corresponding checksums for the blocks. As a result, de-duplication can be performed using a hash table to locate any similar blocks and chain it onto the file. In this embodiment, each block of data is processed as a separate file and metadata is maintained that describes how each of these blocks makes up the original file; US Pub No. 2015/0193350 A1 by Zhu et al -  [0034] Each 5-tuple <checksum, keylen, key, vallen, value> describes one record stored in the data block. Records are arranged closely in the data block. At an end of the block, a fixed-length information block (Trailer information block) is used to describe meta-information of the block, for example, block data check, block write time, 
Furthermore, merely limit an otherwise abstract idea to a particular technological environment or field of use is not sufficient to transform a claim into patent eligibility. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-13 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 9 is directed toward transaction attributes group-  a common business practice.  Dependent claim 10 is directed toward determining safety function- a common practice in blockchain transactions.  Dependent claim 11 is directed toward identify buyer/seller associated with fraudulent transactions and cancel transaction based on fraudulent transaction- a common business practice.  Dependent claim 12 is directed toward identify time sensitive attribute and cancel transaction based on time attribute- a common business practice.  Dependent claim 13 is directed toward retrieve profile, identify profile attribute, determine commit time requires extension, modify time window- directed toward common business practices.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC 
In reference to Claims 15-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable media, as in independent Claim 15 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Medium claim 15 recites a process to identify a transaction, identify attributes, create a sale commit time window, add a checksum to blockchain, checksum storing data and commit a transaction.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction.  When considered as a whole the claimed subject matter is directed toward validating and committing a transaction.  Such concepts can be found in the abstract category of commercial interactions and sales.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite using a computing system steps which include (1) identifying…a transaction…(2) identifying one or more attributes …(3)   
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed limitations as a whole are directed toward performing a transaction.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claims simply recite as a whole a process to perform a transaction.  Although as discussed above, the limitations are required to be performed by a computing system, technology is not the focus of the invention.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction in a particular field of endeavor.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim beyond the abstract idea includes a processor –is purely functional and generic. Nearly every computer executing instructions using a processor is capable of performing the basic identifying, creating sale time windows and committing transaction functions required by the medium claims . . . As a result, none of the hardware, software or combination thereof recited by the claims offers a meaningful limitation beyond generally linking the use of the medium instructions to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer identify data, creating a sale commitment window and commit a transaction  ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “identifying, initializing and committing' ... are functions can be achieved by any general purpose computer without SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data analysis -initializing a transaction parameter and committing a transaction is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction).  The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
With respect to the limitation “creating a sale commit time window” and “add a reason checksum to a blockchain”, evidence is provided to show that such period of time with regards to blockchain transactions is well-understood, routine and conventional.  See US Pub No. 2017/0286951 A1 by Ignatchenko et al; US Pub. No. 2017/0344987 A1 by Davis; US Pub No. 2017/0017955 A1 by Stern et al; US Pub No. 
With respect to the limitation “creating a sale commit time window”, and “adding a checksum to a blockchain” and storing data in the checksum evidence is provided to show that such period of time with regards to blockchain transactions is well-understood, routine and conventional.   The specification makes clear that the checksum is a tool to store data in order to denote details of the transaction.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  Claims directed to a technological field drafted at a high level of generality have been found by the courts to be insufficient (see Content Extraction).  The specification discloses that when presenting the commit time presenting a reason checksum to the ledger to denote the details of the transaction (see para 0016) but fails to provide any technical process, but instead merely discloses presenting the checksum for an intended use. Providing details of a transaction for future references by adding checksum to the ledger does not improve the performance of blockchain is the adding checksum is not for the blockchain process but rather for references if the transaction fails.   In para 0019 the prior art teaches that the commit data may be stored in a reason checksum to enable a record for the pre-finalized transaction prior to any commitment of the transaction.   However the specification fails to disclose any particular technical process for the storing function but instead only discusses the data content stored for the intended use for a transaction.  Enabling a record stored does not improve the blockchain process.  In para 0023 and 0025, the specification discloses the system can 
 Checksum was invented in 1961 by William Peterson.  In Blockchain technology it is well known to apply crypto hash functions that includes checksum.  As evidence the examiner provides “Hidden surprises in the Bitcoin blockchain and how they are stored: Nelson Mandela, Wikileaks, photos, and Python software” by Shirrif’s; “2015 SMART PROTOCOLS” by Meccano”;  Blockchain Introduction to Digital Ledger Technology” by thoughtframeworks
Additional evidence includes US Pub No. 2016/0371509 A1 by Unitt –[0012] According to a further embodiment of the invention, voice communications may be authenticated via a known metric unique to a particular recording, such as a checksum or hash (for example MD5 plus timestamp-i.e. the exact time when a recording was created). In this manner, recordings may be verified in a manner that may be difficult to forge or alter without such tampering being evident, facilitating additional security for potentially sensitive information; US Patent No. 10,504,179 B1 by McGuire et al – TABLE-US-00006 Field Purpose Updated when . . . Type Size Example Version Block  US Pub No. 2014/0053227 A1 by Ruppin et al. - [0076] In one embodiment, in order to facilitate synchronizing portions of an updated file, files may be stored by the server and/or client at the block level (i.e. the fixed-length non-overlapping chunks of data) along with corresponding checksums for the blocks. As a result, de-duplication can be performed using a hash table to locate any similar blocks and chain it onto the file. In this embodiment, each block of data is processed as a separate file and metadata is maintained that describes how each of these blocks makes up the original file; US Pub No. 2015/0193350 A1 by Zhu et al -  [0034] Each 5-tuple <checksum, keylen, key, vallen, value> describes one record stored in the data block. Records are arranged closely in the data block. At an end of the block, a fixed-length information block (Trailer information block) is used to describe meta-information of the block, for example, block data check, block write time, and the number of records in the block; US Pub No. 2008/0104355 A1 by Moore et al-[0028] ….. In one embodiment of the invention, the checksum module (203) includes functionality to calculate a checksum for data (i.e. data stored in a data block) and metadata (i.e., data stored in an indirect block) within the storage pool. The checksum may be used, for example, to ensure data has not been corrupted.

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward transaction attributes- a common business practice.  Dependent claim 17 is directed toward a financial safety quotient- a business practice.  Dependent claim 18 is directed toward identify seller/buyer associated with fraudulent transactions and cancelling transactions if buyer/seller associated with fraudulent transactions- a common business practice.  Dependent claim 19 is directed toward identifying time attribute and cancelling transaction based on time attribute- a common business practice.  Dependent claim 20 is directed toward retrieving profile data, identifying profile attributes, determine time window requires extension and modify time window- a transaction process.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford) and further in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc)
In reference to Claim 1:
Ford teaches:
  (Currently Amended) A computer-implemented method ((Ford) in at least Abstract), comprising:
identifying by a computing system, a blockchain transaction between a buyer and a seller of product or service, by a computing system ((Ford) in at least FIG. 1-22; Abstract; para 0077-0086)
identifying by the computing system one or more attributes of the blockchain transaction ((Ford) in at least FIG. 1; para 0091-0094, para 0143-0146);
creating, by the computing system, a sale commit time window for the blockchain transaction based on the one or more attributes ((Ford) in at least FIG. 3; FIG. 18; para 0073-0074 wherein the prior art teaches the contracts as code/execution programs; para 0097, para 0098, para 0104-0105, para 0132, para 0171, para 0179, para 0180-0181, para 0191-0192 wherein the prior art teaches “Escrow Payout Request timeout period is a time period set in the agreement after which the Seller can receive payment from the escrow account if the Seller has performed under the agreement”, para 0205-0208) ; 
...a reason checksum to a blockchain to identify and authorize the sale commit time window, the reason checksum storing the sale commit time window [commit data] ((Ford) in at least FIG. 10, FIG. 16, FIG. 19, FIG. 21-22; para 0065, para 0068, para 0102-0103, para 0115-0117, para 0119-0123, para 0135-0136, para 0145, para 0178, para 0197, para 0205); and
committing, by the computing system, the blockchain transaction to the blockchain when, the computing system when the sale commit time window has elapsed and the blockchain transaction has not been canceled.((Ford) in at least FIG. 3, FIG. 7-8, FIG. 11, FIG. 14; FIG. 17-20; para 0103 wherein the prior art teaches “if the Seller has performed its portion of the agreement but no message is ever received by the Escrow from the Buyer authorizing release of the funds, the Seller may request the funds and receive them after a specified period has”; para 0115-0117; para 0192-0198); 
Ford does not explicitly teach:
adding, by the computing system, a reason checksum to a blockchain,… the reason checksum storing the sale commit time window
MC teaches:
adding, by the computing system, a reason checksum to a blockchain to identify,… the reason checksum storing the sale commit time window ((Mc) in at least FIG. 24-25 wherein the prior art references illustrate hashing between each block of the chain; Col 2 lines 47-53, Col 6 lines 44-48, Col 17 lines 65-67 wherein the prior art teaches multiple inputs in the blockchain transaction where each input creates data for a ledger including hashing transaction strings such as checksum, Col 18 lines 31-67, Col 32 lines 27-44, Col 33 lines 20-48, Col 40 lines 5-15) 
Both Ford and Mc are both directed toward digital currency transactions than incorporate blockchain for secure transactions.   Mc teaches the motivation of conducting appending a checksum to the blockchain transaction in order to create a record to validate transaction information.  Mc teaches the motivation of a crypto record data structure facilitated to include checksum which stores transaction data which includes block header, based on transactions in the block accepted including timestamp for the use of transactions.  It would have been obvious to one having ordinary skill at 
In reference to Claim 2:
The combination of Ford and M discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 2 
(Previously Presented) The computer implemented method of claim 1 (see rejection of claim 1 above), wherein the one or more attributes comprise 
one or more of: a transaction history of the seller, a transaction history of the buyer, a purchase price, a shelf-life of the product, a gift status of the product or service, calendar dates associated with a purchase date, profile information of the buyer, and profile information of the seller.((Ford) in at least para 0110-0111, para 0121, para 0158)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 1 above, and further in view of US Pub No. 2017/0243213 A1 by Castinado et al (Castinado)
In reference to Claim 3:
The combination of Ford and Mc discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 3 
 (Previously Presented) The computer -implemented method of claim 1 (see rejection of claim 1 above), further comprising 
determining, by the computing system a financial safety … function used to initialize a sale commit time.((Ford) in at least FIG. 1; para 0065-0066, para 0068, para 0080-0082, para 0085-0087)
Ford does not explicitly teach:
determining a financial safety quotient function …
Castinado teaches; 
determining a financial safety quotient function …((Castinado) in at least para 0003-0006)
Both Ford and Castinado are directed toward block chain transactions where security for performing transactions are utilized.  Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford for initiating a transaction of Ford to include a quotient/percentage as taught by Castinado .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 1 above, and further in view of US Pub No 2016/0098723 A1 by Feeney (Feeney)
In reference to Claim 4:
The combination of Ford and Mc discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 4
 (Previously Presented)  The computer-implemented method of claim 1 (see rejection of claim 1 above), further comprising:
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response to the identifying of the time sensitive attribute ((Ford) in at least para 0132, para 0169, para 0205)
Ford does not explicitly teach:
Identifying, by the computing system, that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window; and
responsive to the identifying of the fraudulent blockchain transaction, cancelling the blockchain transaction, by the computing system prior to committing the blockchain transaction to the blockchain.
Feeney teaches:
identifying, by the computing system, that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window ((Feeney) in at least para 0053, para 0126) ; and
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response to the identifying of the time sensitive attribute.((Feeney) in at least para 0053)
Both Ford and Feeney are directed toward blockchain transactions.  Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the fraud detection process of Feeney since Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford) in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 1 above,  and further in view of US Pub No. 2018/0068130  A1 by Chan et al. (Chan)
In reference to Claim 5:
The combination of Ford and Mc discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 3 
 (Previously Presented) The computer implemented method of claim 1 (see rejection of claim 1 above), further comprising:
identifying by the computing system a time sensitive attribute with an expiration time within the sale commit time window ((Ford) in at least FIG. 3; FIG. 18; para 0191-0192, para 0205-0208), and
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response 
Ford does not explicitly teach:
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response to the identifying of the time sensitive attribute.
Chan teaches:
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response to the identifying of the time sensitive attribute.((Chan) in at least para 0093)
Both Ford and Chan are directed toward blockchain transactions.  Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the authentication 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 1 above and further in view of US Pub No. 2016/0344550 A1 by Anton et al. (Anton) and US Pub No. 2018/0089655 A1 by McDonald et al. (McDonald) 
In reference to Claim 6:
Ford teaches:
(Currently Amended) The computer implemented method of claim 1 (see rejection of claim 1 above), further comprising: 
Ford does not explicitly teach:
retrieving, by the computing system a buyer profile or a seller profile of the buyer;
identifying, by the computing system, that one or more of the attributes in the buyer profile or the seller profile which have changed since the blockchain transaction;
determining, by the computing system, that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile; and
modifying, by the computing system the sale commit time window, based on the required extension of time.
Anton teaches:
retrieving, by the computing system, a buyer profile or a seller profile of the buyer by the computing system; ((Anton) in at least para 0012, para 0016; para 0082, para 0094, para 0098-0104)
identifying by the computing system, that one or more of the attributes in the buyer profile or the seller profile which have changed since the blockchain transaction ((Anton) in at least para 0020, para 0084, para 0103-0104, para 0129);
Both Ford and Anton are directed toward blockchain transactions.  Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include profile process of Anton since Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined
McDonald teaches:
determining by the computing system, that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile ((McDonald) in at least para 0003-0004, para 0028, para 0046); and
modifying, by the computing system, the sale commit time window based on the required extension of time ((McDonald) in at least para 0003-0004, para 0028, para 0046).
Both Ford and McDonald are directed toward blockchain transactions.  McDonald teaches the motivation of extending the window of time in blockchain transactions in order to provide time for complexities of authorizing the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include time extension as taught by McDonald since McDonald teaches the motivation of extending the window of time in blockchain transactions in order to provide time for complexities of authorizing the transaction.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), and further in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc)
In reference to Claim 8:
Ford teaches:
(Currently Amended) An apparatus ((Ford) in at least para 0007-0008, para 0035), comprising: 
a processor ((Ford) in at least para 0007-0008, para 0218-0219) configured to:
identify a blockchain transaction comprising a buyer and a seller and a product or service; identify one or more attributes of the blockchain transaction ((Ford) in at least FIG. 2; para 0077-0086)
create sale commit time window the blockchain transaction based on the one or more attributes ((Ford) in at least FIG. 3; FIG. 18; para 0073-0074 wherein the prior Escrow Payout Request timeout period is a time period set in the agreement after which the Seller can receive payment from the escrow account if the Seller has performed under the agreement”, para 0205-0208); and
... a reason checksum to a blockchain to identify and authorize sale commit time window, … ((Ford) in at least FIG. 10, FIG. 16, FIG. 19, FIG. 21-22; para 0065, para 0068, para 0102-0103, para 0115-0117, para 0119-0123, para 0135-0136, para 0145, para 0178, para 0197, para 0205); and
commit the blockchain transaction to the blockchain when the sale commit time window has elapsed, and the blockchain transaction has not been canceled, .((Ford) in at least FIG. 3, FIG. 7-8, FIG. 11, FIG. 14; FIG. 17-20; para 0103 wherein the prior art teaches “if the Seller has performed its portion of the agreement but no message is ever received by the Escrow from the Buyer authorizing release of the funds, the Seller may request the funds and receive them after a specified period has”, para 0115-0117; para 0192-0198); 
Ford does not explicitly teach:
add a reason checksum to a blockchain …, the reason checksum storing the sale commit time window;
Mc teaches:
add a reason checksum to a blockchain …, the reason checksum storing the sale commit time window ((Mc) in at least FIG. 24-25 wherein the prior art references illustrate hashing between each block of the chain; Col 2 lines 47-53, Col 6 lines 44-48, Col 17 lines 65-67 wherein the prior art teaches multiple inputs in the blockchain transaction where each input creates data for a ledger including hashing transaction strings such as checksum, Col 18 lines 31-67, Col 32 lines 27-44, Col 33 lines 20-48, Col 40 lines 5-15) 
Both Ford and Mc are both directed toward digital currency transactions than incorporate blockchain for secure transactions.   Mc teaches the motivation of conducting appending a checksum to the blockchain transaction in order to create a record to validate transaction information.  Mc teaches the motivation of a crypto record data structure facilitated to include checksum which stores transaction data which includes block header, based on transactions in the block accepted including timestamp for the use of transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain process of Ford to include the checksum details of data stored process of Mc since Mc teaches the motivation of conducting appending a checksum to the blockchain transaction in order to create a record to validate transaction information.  Mc teaches the motivation of a crypto record data structure facilitated to include checksum which stores transaction data which includes block header, based on transactions in the block accepted including timestamp for the use of transactions. 
In reference to Claim 9:
The combination of Ford and Mc discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 9
(Original) The apparatus of claim 8 (see rejection of claim 8 above), wherein the one or more attributes comprise
one or more of: a transaction history of the seller, a transaction history of the buyer, a purchase price, a shelf-life of the product, a gift status of the product or sendee, calendar dates associated with a purchase date, profile information of the buyer, and profile information of the seller.((Ford) in at least para 0110-0111, para 0121, para 0158)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 8 above, and further in view of US Pub No. 2017/0243213 A1 by Castinado et al (Castinado)
In reference to Claim 10:
The combination of Ford and Mc discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 10
 (Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), wherein the processor is further configured to: 
determine a financial safety … function used to initialize a sale commit time.((Ford) in at least para 0065-0066, para 0068, para 0080-0082, para 0085-0087)
Ford does not explicitly teach:
determine a financial safety quotient function …
Castinado teaches; 
determine a financial safety quotient function …((Castinado) in at least para 0003-0006)
Both Ford and Castinado are directed toward block chain transactions where security for performing transactions are utilized.  Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford for initiating a transaction of Ford to include a quotient/percentage as taught by Castinado since Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford) in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 8 above, and further in view of US Pub No 2016/0098723 A1 by Feeney (Feeney)
In reference to Claim 11:
The combination of Ford and Mc discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 11

cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the identification that the buyer or the seller is associated with the fraudulent blockchain transaction ((Ford) in at least para 0132, para 0169, para 0205)
Ford does not explicitly teach:
identify that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit, time window, and
Feeney teaches:
identify the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window ((Feeney) in at least para 0053, para 0126) ; and
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the identification that the buyer or the seller is associated with the fraudulent blockchain transaction.((Feeney) in at least para 0053)
Both Ford and Feeney are directed toward blockchain transactions.  Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the fraud detection process of Feeney since Feeney teaches the motivation a .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 8 above and further in view of US Pub No. 2018/0068130  A1 by Chan et al. (Chan)
In reference to Claim 12:
The combination of Ford and Mc discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 12
 (Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), further comprising:
identify a time sensitive attribute with an expiration time within the sale commit time window, and
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the time sensitive attribute being identified ((Ford) in at least para 0132, para 0169, para 0205)
Ford does not explicitly teach:
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the time sensitive attribute being identified 
Chan teaches:
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the time sensitive attribute being identified.((Chan) in at least para 0093)
Both Ford and Chan are directed toward blockchain transactions.  Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the authentication process of Chan since Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 8 above and further in view of US Pub No. 2016/0344550 A1 by Anton et al. (Anton) and US Pub No. 2018/0089655 A1 by McDonald et al. (McDonald) 
In reference to Claim 13:
The combination of Ford and Mc discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 13
 (Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), further comprising: 
Ford does not explicitly teach:
retrieve a buyer profile or a seller profile of the buyer;
identify one or more of the attributes in the buyer profile or the seller profile that have changed since occurrence of the blockchain transaction;
determine that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile; and
modify the sale commit time window based on the required extension of time.
Anton teaches:
retrieve a buyer profile or a seller profile of the buyer ((Anton) in at least para 0012, para 0016; para 0082, para 0094, para 0098-0104)
identify one or more of the attributes in the buyer profile or the seller profile that have changed since occurrence of the blockchain transaction ((Anton) in at least para 0020, para 0084, para 0103-0104, para 0129);
Both Ford and Anton are directed toward blockchain transactions.  Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include profile process of Anton since Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined
McDonald teaches:
determine that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile ((McDonald) in at least para 0003-0004, para 0028, para 0046); and
modify the sale commit time window based on the required extension of time ((McDonald) in at least para 0003-0004, para 0028, para 0046).
Both Ford and McDonald are directed toward blockchain transactions.  McDonald teaches the motivation of extending the window of time in blockchain transactions in order to provide time for complexities of authorizing the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include time extension as taught by McDonald since McDonald teaches the motivation of extending the window of time in blockchain transactions in order to provide time for complexities of authorizing the transaction.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), and further in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc)
In reference to Claim 15:
Ford teaches:
(Currently Amended) A non-transitory computer readable storage medium storing one or more instructions that when executed by a processor are configured to cause the processor to perform ((Ford) in at least para 0035):
identify a blockchain transaction comprising a buyer and a seller and a product or service; identify one or more attributes of the blockchain transaction ((Ford) in at least FIG. 2; para 0077-0086)
create a sale commit time window for the blockchain transaction based on the one or more attributes ((Ford) in at least FIG. 3; FIG. 18; para 0073-0074 wherein the prior art teaches the contracts as code/execution programs; para 0097, para 0098, para 0104-0105, para 0132, para 0171, para 0179, para 0180-0181, para 0191-0192 wherein the prior art teaches “Escrow Payout Request timeout period is a time period set in the agreement after which the Seller can receive payment from the escrow account if the Seller has performed under the agreement”, para 0205-0208) 
... a reason checksum to a blockchain to identify and authorize the sale commit time window ((Ford) in at least FIG. 10, FIG. 16, FIG. 19, FIG. 21-22; para 0065, para 0068, para 0102-0103, para 0115-0117, para 0119-0123, para 0135-0136, para 0145, para 0178, para 0197, para 0205); and
commit the blockchain transaction to the blockchain when the sale commit time window has elapsed and the blockchain transaction has not been canceled, .((Ford) in at least FIG. 3, FIG. 7-8, FIG. 11, FIG. 14; FIG. 17-20; para 0103 wherein the prior art teaches “if the Seller has performed its portion of the agreement but no message is ever received by the Escrow from the Buyer authorizing release of the funds, the Seller may request the funds and receive them after a specified period has”,  para 0115-0117; para 0192-0198); 
Ford does not explicitly teach:
add a reason checksum to a blockchain,…the reason checksum storing the sale commit time window
Mc teaches:
add a reason checksum to a blockchain …, the reason checksum storing the sale commit time window ((Mc) in at least FIG. 24-25 wherein the prior art references illustrate hashing between each block of the chain; Col 2 lines 47-53, Col 6 lines 44-48, Col 17 lines 65-67 wherein the prior art teaches multiple inputs in the blockchain transaction where each input creates data for a ledger including hashing transaction strings such as checksum, Col 18 lines 31-67, Col 32 lines 27-44, Col 33 lines 20-48, Col 40 lines 5-15) 
Both Ford and Mc are both directed toward digital currency transactions than incorporate blockchain for secure transactions.   Mc teaches the motivation of conducting appending a checksum to the blockchain transaction in order to create a record to validate transaction information.  Mc teaches the motivation of a crypto record data structure facilitated to include checksum which stores transaction data which includes block header, based on transactions in the block accepted including timestamp for the use of transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain process of Ford to include the checksum details of data stored process of Mc since Mc teaches the motivation of conducting appending a checksum to the blockchain transaction in order to create a record to validate transaction information.  Mc teaches the motivation of a crypto record data structure facilitated to include checksum which stores transaction 
In reference to Claim 16:
The combination of Ford and Mc discloses the limitations of independent claim 15.  Ford further discloses the limitations of dependent claim 16
 (Original) The non-transitory computer readable storage medium of claim 15 (see rejection of claim 15 above), wherein the one or more attributes comprise
one or more of: a transaction history of the seller, a transaction history of the buyer, a purchase price, a shelf-life of the product, a gift status of the product, or service, calendar dates associated with a purchase date, profile information of the buyer, and profile information of the seller. .((Ford) in at least para 0110-0111, para 0121, para 0158)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 15 above and further in view of US Pub No. 2017/0243213 A1 by Castinado et al (Castinado)
In reference to Claim 17:
The combination of Ford and Mc discloses the limitations of independent claim 15.  Ford further discloses the limitations of dependent claim 17

determine a financial safety …function used to initialize a sale commit time. ((Ford) in at least para 0065-0066, para 0068, para 0080-0082, para 0085-0087)
Ford does not explicitly teach:
determine a financial safety quotient function …
Castinado teaches; 
determine a financial safety quotient function …((Castinado) in at least para 0003-0006)
Both Ford and Castinado are directed toward block chain transactions where security for performing transactions are utilized.  Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford for initiating a transaction of Ford to include a quotient/percentage as taught by Castinado since Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 15 above and further in view of US Pub No. 2018/0068130  A1 by Chan et al. (Chan)
In reference to Claim 18:
The combination of Ford and Mc discloses the limitations of independent claim 15.  Ford further discloses the limitations of dependent claim 18
 (Previously Presented) The non-transitory computer readable storage medium of claim 15 (see rejection of claim 15 above), wherein the one and more instructions are further configured to cause the processor:
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response 
Ford does not explicitly teach:
Identify that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window; and
Feeney teaches:
identifying that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window ((Feeney) in at least para 0053, para 0126) ; and
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response 
Both Ford and Feeney are directed toward blockchain transactions.  Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the fraud detection process of Feeney since Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc)  as applied to claim 15 above and further in view of US Pub No. 2018/0068130  A1 by Chan et al. (Chan)
In reference to Claim 19:
The combination of Ford and Mc discloses the limitations of independent claim 15.  Ford further discloses the limitations of dependent claim 19
(Previously Presented) The non-transitory computer readable storage medium of claim 15 (see rejection of claim 15 above), wherein the one or more instructions are further configured to cause the processor 
Identify a time sensitive attribute with an expiration time within the sale commit time window ((Ford) in at least FIG. 3; FIG. 18; para 0191-0192, para 0205-0208), and
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to identifying the time sensitive attribute ((Ford) in at least para 0132, para 0169, para 0205)
Ford does not explicitly teach:
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to identifying the time sensitive attribute
Chan teaches:
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to identifying the time sensitive attribute.((Chan) in at least para 0093)
Both Ford and Chan are directed toward blockchain transactions.  Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the authentication process of Chan since Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Patent No. 10,339,523 B2 by McDonough et al (Mc) as applied to claim 15 above and further in view of US Pub No. 2016/0344550 A1 by Anton et al. (Anton) and US Pub No. 2017/0295180 A1 by Day et al (Day) 
In reference to Claim 20:
The combination of Ford and Mc discloses the limitations of independent claim 15.  Ford further discloses the limitations of dependent claim 20
 (Currently Amended) The non-transitory computer readable storage medium of claim 15 (see rejection of claim 15 above), wherein the one or more instructions are further configured to cause the processor: 
Ford does not explicitly teach:
retrieve a buyer profile or a seller profile of the buyer;
identify one or more of the attributes in the buyer profile or the seller profile that have changed since occurrence of the blockchain transaction;
determine that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile; and
modify the sale commit time window based on the required extension of time.
Anton teaches:
retrieve a buyer profile or a seller profile of the buyer ((Anton) in at least para 0012, para 0016; para 0082, para 0094, para 0098-0104)

identify one or more of the attributes in the buyer profile or the seller profile that have changed since occurrence of the blockchain transaction ((Anton) in at least para 0020, para 0084, para 0103-0104, para 0129);
Both Ford and Anton are directed toward blockchain transactions.  Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include profile process of Anton since Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined
Day teaches:
determining the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile ((Day) in at least para 0029, para 0071, para 0076); and
modifying the sale commit time window based on the required extension of time ((Day) in at least para 0029, para 0071, para 0076, para 0086).
Both Ford and Day are directed toward blockchain processes where commit time windows are implemented.  Day teaches the motivation of requiring an extension time in order to provide time for validation and to create an irrefutable log of the requestor access events which can be stored.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the time window 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MARY M GREGG/Examiner, Art Unit 3697